ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_10_FR.txt. 164

OPINION DISSIDENTE DE M. ONYEAMA
[Traduction]

1. J’admets que le règlement relatif aux limites de pêche au large de
l'Islande (Reglugerd um fiskveidilandhelgi Islands) promulgué par le
Gouvernement islandais le 14 juillet 1972 et portant extension unilatérale
des droits de pêche exclusifs de l'Islande jusqu’à 50 milles marins des
lignes de base spécifiées dans ledit règlement n'est pas opposable au
Gouvernement du Royaume-Uni et j'admets aussi, en conséquence, que
le Gouvernement islandais n’est pas en droit d’exclure unilatéralement
les navires de pêche du Royaume Uni des régions situées au large des
limites de pêche convenues dans l’échange de notes du 11 mars 1961 ni
d'imposer unilatéralement des restrictions aux activités de ces navires
dans lesdites régions, mais les raisons qui m’ont poussé à adopter ces
conclusions diffèrent si fondamentalement de celles de la Cour que je ne
m’estime pas en mesure de voter en faveur de la première partie du dis-
positif de l’arrêt pour Jes motifs exposés par la Cour. Quant au reste de
l'arrêt, je suis d’avis que la Cour a tranché une question sur laquelle les
Parties n'étaient pas en litige. A mon sens, la manière dont la Cour a
abordé l'ensemble de l'affaire l’a amenée à s'abstenir de se prononcer sur
l'unique différend qui lui était soumis pour examiner et trancher une
question dont il n’a pas été étahli qu'elle faisait l’objet de divergences
entre les Parties et au sujet de laquelle la compétence de la Cour est très
douteuse.

2. Lors de la phase juridictionnelle en la présente affaire !, la Cour a
déclaré:

«La présente affaire porte sur un différend survenu entre le Gou-
vernement du Royaume-Uni et le Gouvernement islandais à propos
de la prétention élevée par celui-ci d'étendre jusqu'à 50 milles marins
sa zone de compétence exclusive sur les pêcheries autour de l'Islande.»
(C.J. Recueil 1973, p. 7, par. 11.) (Les italiques sont de nous.)

Dans les conclusions écrites qui ont été déposées en son nom à l'issue
de la procédure orale en la phase juridictionnelle, le Gouvernement du
Royaume-Uni a déclaré notamment:

«e} que, étant donné le refus du Royaume-Uni de considérer comme
valable l'action unilatérale par laquelle l'Islande prétend étendre
les limites de sa zone de pêche (telle qu’elle résulte des aide-
mémoire du Gouvernement islandais du 31 août 1971 et du

 

1 Compétence en matière de pêcheries (Royaume-Uni c. Islande), compétence de la
Cour, arrêt (C.L.J. Recueil 1973, p. 3).

165
COMPETENCE PECHERIES (OP. DISS. ONYEAMA) 165

24 février 1972, de la résolution de l’Althing du 15 février 1972
et du règlement du 14 juillet 1972 pris conformément à cette
résolution), il existe entre l'Islande et le Royaume-Uni un
différend qui consitue un différend aux termes de la clause
compromissoire contenue dans l'échange de notes du 11 mars
1961 ». (C.I.J. Recueil 1973, p. 6, par. 9 c).)

3. La question qui se pose dans la présente affaire est la suivante: quel
est le différend entre les Parties qui a été soumis à la Cour et à propos
duquel la Cour a dit le 2 février 1973 qu’elle avait compétence pour en
connaître”? I] me semble que l’on peut trouver la réponse à cette question
dans les pourparlers qui ont eu lieu entre les Parties avant l'échange de
notes de 1961, dans l'échange de notes lui-même, dans les communications
ultérieures entre les Parties et dans les divers textes adoptés par le Parle-
ment islandais. I] me semble ressortir de l'examen de ces documents qu’en
l'espèce le différend entre les Parties porte sur extension unilatérale par
l'Islande de sa compétence exclusive en matière de pêcheries au-delà de
la zone de 12 milles autour de son territoire convenue dans l'échange de
notes de 1961.

4. Les négociations entre le Royaume-Uni et Fislande qui ont abouti
à l'échange de notes de 1961 résultaient du désir qu’avaient les deux
côtés de régler les divergences qui les opposaient au sujet de l'intention
manifestée par l’Islande de porter de 4 à 12 milles les limites de sa compé-
tence sur les pêcheries situées autour de ses côtes, après la Conférence des
Nations Unies sur le droit de la mer réunie en 1958. Le Royaume-Uni
s’est opposé à la mesure envisagée en faisant valoir qu’elle n’avait aucun
fondement en droit international mais, comme une tendance générale à
admettre la limite de 12 milles pour la compétence en matière de pêche est
apparue après la Conférence de Genève sur le droit de la mer, les Parties
ont pu parvenir à l’accord constitué par l’échange de notes de 1961.

Les comptes rendus des entretiens qui ont eu lieu pendant ces négocia-
tions sont particulièrement instructifs; ils montrent clairement en quoi
consistait le différend entre les Parties, et font ressortir ce que le Royaume-
Uni souhaitait vivement éviter au moyen de la clause compromissoire de
l'échange de notes sur laquelle il a insisté au cours des négociations.

5. Il ressort du compte rendu de la première réunion qui s’est tenue
le Ier octobre 1960 entre la délégation islandaise et la délégation du
Royaume-Uni qu'en exposant les vues de son gouvernement le chef de
la délégation islandaise a souligné les points suivants:

«a) l'Islande se trouve dans une situation exceptionnelle du fait que
sa population est entièrement tributaire des pêcheries côtières:
cela est universellement reconnu;

b) il est donc essentiel que le Gouvernement islandais protège ses
ressources côtières en poisson: des mesures de conservation
applicables sans distinction à tous seraient insuffisantes à cet
égard. C'est pourquoi la politique du Gouvernement islandais
consiste à S’assurer une juridiction exclusive sur les pêcheries

166
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 166

«conformément au droit international ». En 1956 la Commission
du droit international des Nations Unies a attiré l’attention sur
les pays qui se trouvent dans une situation spéciale, » (Les ita-
liques sont de nous.)

La délégation islandaise a indiqué clairement qu’on ne pouvait écarter
l'éventualité d’un nouvel élargissement de la compétence exclusive de
l'Islande sur les pêcheries et, au paragraphe VIII de l’aide-mémoire qu’elle
a remis à la délégation du Royaume-Uni, elle a déclaré:

«Le Gouvernement islandais se réserve le droit d'élargir sa
compétence sur les pêcheries dans les eaux islandaises conformément
au droit international. Cette extension serait néanmoins fondée
soit sur un accord (bilatéral ou multilatéral) soit sur des décisions du
Gouvernement islandais qui seraient soumises à un arbitrage à la
demande des parties intéressées. »

6. Au cours de ces négociations, ni la question des droits préférentiels
de l'Islande ni celle de la conservation n’ont été examinées, mais la
délégation du Royaume-Uni a laissé entendre à plusieurs reprises qu'elle
pourrait envisager des restrictions aux activités de pêche des navires
britanniques à l’extérieur de la zone de 12 milles pendant la période
d'adaptation qui devait être fixée d’un commun accord, si l’on parvenait
à établir que ces restrictions étaient nécessaires dans l'intérêt de la con-
servation. La délégation islandaise n’a pas relevé cette suggestion, et n’a
laissé aucun doute sur le fait qu’à l’extérieur de la zone de 12 milles son
objectif à long terme était l'élargissement de la compétence exclusive de
l'Islande sur ses pêcheries. Cette attitude ressort clairement de l'extrait
suivant du compte rendu de la réunion anglo-islandaise du 1° novembre
1960:

«Sir Patrick Reilly aborde alors la question des assurances que
doit donner le Gouvernement-islandais. Tl prie Mie Gutteridge
d'expliquer la position du Royaume-Uni à ce sujet. A1! Gutteridge
dit qu’elle constate avec plaisir que la partie islandaise estime possible
de fournir des assurances. Bien entendu, nous ne pourrions pas nous
opposer à un nouvel élargissement des limites par I’Islande qui serait
conforme au droit international. En même temps, nous soutenons
que tout élargissement ne pourrait être décidé que dans le cadre d'un
accord et ne pourrait être fixé de façon unilatérale même si un Etat
riverain acceptait de se soumettre à un arbitrage. C’est pourquoi,
nous ne pouvons accepter la dernière phrase du texte relatif aux
assurances proposé par le Gouvernement islandais. Alors qu'elle se
trouvait à Reykjavik, la délégation du Royaume-Uni a élaboré une
formule qui pourrait offrir, semble-t-il, une base acceptable pour les
deux Parties et elle suggère d'examiner maintenant cette proposition.
Mie Gutteridge remet un exemplaire du projet de texte suivant:

«Le Gouvernement islandais ne prendra aucune mesure pour
exclure les navires immatriculés dans le territoire du Royaume-

167
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 167

Uni de la pêche dans toute zone située au-delà de la limite des
12 milles, si ce n’est conformément aux termes d’un accord ulté-
rieur entre le Royaume-Uni et l'Islande, ou d’une convention
multilatérale ultérieure qui consacrerait une règle de droit géné-
ralement acceptée au sujet des limites de pêche.»

Après avoir étudié le texte, M. Andersen déclare que, pour présen-
ter ce projet à l'opinion publique islandaise, il convient de laisser les
mains «libres» au Gouvernement islandais à l’égard de toute nou-
velle extension de compétence en matière de pêcheries qui pourrait
être décidée par la suite. Le Gouvernement islandais souhaiterait
donc qu’au minimum le libellé des assurances donnela possibilité
d’appliquer le droit coutumier, aussi bien que le droit international.
L'opinion dans le monde à cet égard évolue constamment et I’Islande
voudrait tirer parti de cette évolution si elle lui était favorable sans
attendre des modifications du droit international qui paraissent
toujours difficiles à opérer (comme le prouve l’exemple des deux
conférences de Genève). »

7. L'historique et la nature du différend qui était alors en cours de
règlement me paraissent montrer sans aucun doute que les assurances
demandées avec insistance par le Royaume-Uni et accordées ultérieure-
ment par l'Islande en ce qui concerne d'éventuels élargissements ne
pouvaient avoir qu’un sens, à savoir que l'Islande ne chercherait pas dans
l'avenir à étendre sa compétence exclusive en matière de pêche au-delà de
la limite des 12 milles comme elle cherchait à le faire à l'époque en portant
cette limite de 4 à 12 milles, si ce n’est conformément aux modalités
prévues dans la clause des assurances.

8. La délégation islandaise avait fait savoir sans ambiguïté que la
compétence exclusive en matière de pêche sur la zone de 12 milles, qui
était alors reconnue à l'Islande, n'était qu’un premier pas vers un élargisse-
ment de sa juridiction en la matière sur l’ensemble du plateau continental
islandais. A la réunion qui a eu lieu le 2 décembre 1960 à Reykjavik entre
les deux délégations, le ministre des Affaires étrangères d’Islande a dit que
le but du Gouvernement islandais était le plateau continental mais qu'il
était toutefois disposé à déclarer son intention de fonder son action sur
les règles du droit international et qu'il était prêt aussi à porter tout
différend devant la Cour internationale de Justice.

9. Pendant les négociations qui ont précédé l'échange de notes, ni la
nécessité d'assurer la conservation des stocks de poisson situés autour
de l’Islande ni les droits préférentiels de l'Islande n’ont été considérés par
les Parties comme des questions devant donner lieu immédiatement ou
par la suite à des assurances. Ces questions n’ont pas été discutées car
elles ne découlaient pas de l'intention manifestée par l'Islande de porter
de 4 à 12 milles en 1958 sa zone ae pêche exclusive.

10. Compte tenu de ce qui précède, il me semble qu'en convenant dans
l'échange de notes du 11 mars 1961 qu’«au cas où surgirait un différend
en la matière, la question sera portée, à la demande de l’une ou l’autre

168
COMPETENCE PECHERIES (OP. DISS. ONYEAMA) 168

partie, devant la Cour internationale de Justice», le Royaume-Uni et
l'Islande avaient à l'esprit un différend relatif a un élargissement unilatéral
par l'Islande de sa compétence en matière de pêcheries au-delà de la
limite qui avait alors été acceptée d’un commun accord. C’est précisément
un différend de ce genre qui est survenu après la déclaration de politique
générale publiée le 14 juillet 1971 par le Gouvernement islandais. La
partie importante de cette déclaration était rédigée en ces termes:

«Eaux territoriales: Les accords sur les pêcheries conclus avec le
Royaume-Uni et la République fédérale d'Allemagne prendront
fin et une résolution prenant effet le 1er septembre 1972 au plus tard
sera adoptée sur le report des limites de la zone de pêche à une
distance de 50 milles marins à partir des lignes de base. En même
temps sera décrétée une zone de juridiction de 100 milles marins en
vue de la protection contre la pollution. Le gouvernement consultera
l'opposition en cette affaire et lui donnera la possibilité d’en suivre
l'évolution jusqu’au bout. »

11. Dans son aide-mémoire du 31 août 1971 rédigé en réponse aux
protestations élevées par le Royaume-Uni à la suite de sa déclaration de
politique générale, le Gouvernement islandais a dit notamment:

«En vue de renforcer les mesures de protection essentielles pour
la préservation des intérêts vitaux du peuple islandais dans les mers
qui entourent ses côtes, le Gouvernement islandais considère comme
essentiel d'étendre sa zone de compétence exclusive sur les pêcheries
autour des côtes de manière à inclure les espaces marins situés
au-dessus du plateau continental. Il envisage que la nouvelle délimi-
tation, dont le tracé exact sera précisé à une date ultérieure, entre en
vigueur le 1er septembre 1972 au plus tard.»

Le Royaume-Uni a répondu à cette déclaration dans un aide-mémoire
qui était ainsi libellé:

«Le Gouvernement britannique a étudié la teneur de J’aide-
mémoire du Gouvernement islandais en date du 31 août 1971, relatif
à une proposition du Gouvernement islandais dont l’objet est
d’«étendre sa zone de compétence exclusive sur les pêcheries autour
des côtes de manière à inclure les espaces marins situés au-dessus
du plateau continental». Le Gouvernement britannique tient à ce
qu'il soit noté qu’à son avis un tel élargissement des pêcheries
entourant l'Islande n'aurait aucun fondement en droit international.

Le Gouvernement britannique ne peut pas non plus accepter
l’opinion exprimée dans l’aide-mémoire, suivant laquelle l'objet et
le but de la disposition de l’échange des notes anglo-islandaises de
mars 1961 qui prévoit le recours au réglement judiciaire pour les
différends relatifs à un élargissement de la juridiction sur les pêcheries
autour de l'Islande ont été entièrement atteints. Le Gouvernement
britannique tient à réserver formellement tous ses droits en vertu de

169
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 169

cet accord, y compris celui de porter les différends devant la Cour
internationale de Justice.

Le Gouvernement britannique note que le Gouvernement islandais

propose de nouveaux entretiens. Sans préjudice de sa position
juridique telle qu’elle est rappelée brièvement ci-dessus, le Gouverne-
ment britannique est disposé à entamer de nouveaux entretiens de
caractère exploratoire avec le Gouvernement islandais. »

12. Le 15 février 1972, le Parlement islandais a adopté une résolution
qu’en raison de son importance nous citons intégralement:

«L’Althing réaffirme la politique fondamentale du peuple islandais

selon laquelle le plateau continental de l'Islande et les eaux sur-
jacentes sont sous la juridiction de l'Islande et adopte la résolution
suivante:

1.

Les limites des pécheries seront reportées a 50 milles des lignes de
base autour du pays, et prendront effet Je Ier septembre 1972 au
plus tard. |

. Les Gouvernements du Royaume-Uni et de la République fédérale

d'Allemagne seront de nouveau informés que, en raison des
intérêts vitaux de la nation et du changement des circonstances,
les notes échangées en 1961 sur les limites des pêcheries ne sont
plus applicables et que leurs dispositions ne sont pas obligatoires
pour l’Isiande.

. Les efforts tendant à résoudre les problèmes soulevés par l’élargis-

sement seront poursuivis, lors d’entretiens avec les Gouverne-
ments du Royaume-Uni et de la République fédérale d'Allemagne.

La surveillance effective des stocks de poisson de la zone islandaise
continuera d’être assurée avec le concours de spécialistes de la
biologie marine et les mesures nécessaires seront prises pour
protéger les stocks et certaines zones particulières de manière à
prévenir des prises excessives.

La coopération avec d’autres nations se poursuivra, touchant les
mesures qu'il est nécessaire de prendre pour empêcher la pollution
maritime; le gouvernement est autorisé à proclamer unilatérale-
ment sa compétence spéciale en matière de pollution dans les
mers entourant l'Islande ».

13. Les discussions que le Royaume-Uni et l'Islande ont eues par la
suite dans un effort pour trouver une «solution pratique au problème »
n'ont modifié ni la nature de la revendication formulée par l'Islande, ni
la nature du différend. Les propositions du Royaume-Uni, qu'il s'agisse
de s'entendre sur des mesures de conservation pour résoudre le problème
des dommages que viendraient à subir les stocks de poisson dans la région,
ou qu'il s'agisse de limiter les prises de poissons démersaux à titre de
mesure provisoire jusqu’à la mise au point d’un accord multilatéral dans
le cadre de la Commission des pêcheries de l'Atlantique du nord-est,

170
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 170

n’ont pas été acceptées par l'Islande; celle-ci tenait à maintenir le caractère
exclusif de sa revendication quant aux pêcheries de la zone, tout en restant
prête à examiner des arrangements pratiques qui permettraient le cas
échéant aux navires britanniques, sous certaines conditions, de continuer à
pêcher dans la région dont il s’agit pendant une période limitée de retrait
progressif. Elle n’a manifesté aucun intérêt pour la question de savoir
s’il serait possible de satisfaire ses revendications sur le plan des droits
préférentiels ou des mesures de conservation.

14. Lors de la phase juridictionnelle qui s’est déroulée en la présente
affaire, la Cour a examiné de quel point litigieux elle était saisie et elle a
déclaré:

«Il faut également tenir compte de ce que le demandeur a soutenu
devant la Cour que, dans la mesure où l'Islande peut, en tant qu’Etat
riverain essentiellement tributaire des pêcheries côtières pour sa
subsistance ou son développement économique, faire valoir la
nécessité d'un régime spécial de conservation des pêcheries (notam-
ment un régime lui conférant des droits prioritaires) dans les eaux
adjacentes à ses côtes mais situées au-delà de la zone exclusive de
pêche prévue dans l'échange de notes de 1961, elle peut légitimement
poursuivre cet objectif par voie de collaboration et d’entente avec les
autres pays intéressés et non pas en s’arrogeant unilatéralement des
droits exclusifs dans lesdites eaux. Le fait que l'Islande est exception-
nellement tributaire de ses pêcheries et le principe de la conservation
des stocks de poisson ayant été reconnus, il reste le point desavoir si
l'Islande a la compétence voulue pour s’attribuer unilatéralement une
juridiction exclusive en matière de pêcheries au-delà de 12 milles. En
la présente phase de l'instance la Cour n’a à se prononcer que sur sa
compétence pour trancher ce point.» (Les italiques sont de nous.)
(C.LJ. Recueil 1973, p. 20, par. 42.)

«Ce point» a fait l’objet de la première conclusion du Royaume-Uni dans
sa requête.

15. En ce qui concerne la deuxième conclusion de la requête, la Cour
l’a examinée, au stade de la compétence, aux paragraphes 41 et 42 de
l'arrêt. Le paragraphe 41 est ainsi rédigé:

«Il convient de relever à ce propos que l’exceptionnelle dépen-
dance de l'Islande à l'égard de ses pêcheries pour sa subsistance et
son développement économique est expressément reconnue dans
l'échange de notes de 1961 et, dans son ordonnance du 17 août 1972,
la Cour a dit: «il faut également ne pas oublier que la nation islan-
daise est exceptionnellement tributaire de ses pêcheries côtières pour
sa subsistance et son développement économique, ainsi que le
Royaume-Uni l’a reconnu dans la note adressée le 11 mars 1961 au
ministre des A ffaires étrangères d'[slande ». La Cour a ajouté que «de
ce point de vue, il faut tenir compte de la nécessité de la conservation
des stocks de poisson dans la région de l'Islande » (C.1.J. Recueil 1972,
p. 16 et 17). «Ce pointest acquis. »(C.I.J. Recueil 1973, p. 20, par. 41.)

171
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 171

A propos de cette deuxième conclusion, reprise sous une forme plus
développée dans le mémoire et dans les conclusions présentées à l’issue
des plaidoiries, il convient de relever qu’elle présente un caractère hypo-
thétique et se fonde sur la supposition que l'Islande, Etat riverain se
trouvant dans une situation spéciale, soulève des questions relatives à la
conservation des stocks de poisson et aux droits préférentiels: mais
PIsiande n'a soulevé ces questions à aucun moment des négociations, ni
dans aucun des documents qu’elle a jugé bon de faire parvenir à la Cour.
J'interprète les déclarations précitées de la Cour dans le sens que voici: le
fait que l'Islande est exceptionnellement tributaire de ses pêcheries pour
sa subsistance et son développement économique ainsi que le principe de
la conservation — y compris un régime de conservation qui assure à
l'Islande des droits préférentiels — ont été reconnus par le Royaume-Uni
et ne sont donc pas litigieux. Le litige soumis à la Cour portait sur sa
compétence pour décider si l'Islande était fondée à revendiquer unilaté-
ralement une compétence exclusive en matière de pêche au-delà de la
limite des 12 milles. C’est pour statuer sur ce différend, relatif à la validité
de l’élargissement, que la Cour s’est déclarée compétente.

16. Au début des conclusions du Royaume-Uni dans la requête et dans
le mémoire sur le fond, il était demandé à la Cour de déclarer que la
prétention de l'Islande qui se dit en droit d'élargir sa compétence en
matière de pêcheries en établissant une zone exclusive sur les pêcheries
jusqu’à 50 milles marins n'est pas fondée en droit international. Là
résidait, me semble-t-il, le nœud du différend, mais la Cour se refuse
aujourd’hui à le trancher. La décision paraît ne pas envisager le différend
du point de vue du conflit entre l'élargissement et le droit international
coutumier ou conventionnel, mais considérer que l'élargissement est une
manière d'exercer des droits préférentiels sans tenir dûment compte des
droits établis. Là ne résidait pas le différend entre les Parties: on ne trouve
rien de tel dans la revendication de l'Islande.

17. J’estime que l’article 2 de la Convention sur la haute mer et l’ar-
ticle 3 de la Convention sur le plateau continental ! permettent de se fon-
der sur le droit international positif pour décider que l'élargissement n’est
pas justifié en droit international; la Cour, ayant constaté que la notion
de zone de pêche et son extension jusqu’à une limite de 12 milles à partir
des lignes de base semblent désormais généralement acceptées 2 en droit
international coutumier, aurait dû en conclure que l'élargissement unila-
téral de cette zone par l'Islande jusqu’à une limite de 50 milles — ce qui
fait l’objet de la présente affaire — est contraire au droit international,
et énoncer cette conclusion dans, le dispositif de l’arrêt.

En introduisant la notion de droits préférentiels en l'espèce et en
rattachant son arrêt 3 à cette notion, la Cour a examiné, à mon avis, des

1 «L'Etat [riverain] n'a aucune juridiction sur les eaux surjacentes» [du plateau
continental] (C.J. Recueil 1969, p. 37, par. 59).

2 Voir le paragraphe 52 de l'arrêt.

3 Dispositif, sous-par. 3 et 4.

172
COMPETENCE PECHERIES (OP. DISS. ONYEAMA) 172

questions qui n’étaient pas en litige entre les Parties et qui ne relevaient
pas de la clause compromissoire de l’échange de notes de 1961.

Comme je me suis efforcé de le montrer, les pourparlers qui ont précédé
l'échange de notes n’indiquent pas que l’on se soit préoccupé de l’appli-
cation future de mesures de conservation a l’extérieur de la limite de
12 milles alors fixée d’un commun accord.

18. Dans les discussions qui ont fait suite à la promulgation du règle-
ment visant à étendre la compétence islandaise en matière de pêche à 50
milles à partir des lignes de base existantes, l’Isiande n’a semblé envisager
qu’un arrangement temporaire avec le Royaume-Uni et non pas un arran-
gement bilatéral ou multilatéral permanent de conservation ou de limita-
tion des prises qui Phabiliterait à exercer des droits préférentiels tandis
que les autres Etats intéressés continueraient a pécher dans la région.

19. Ainsi, dans une note datée du I! août 1972, c'est-à-dire postérieure
au dépôt de la requête en l’affaire et à la procédure orale sur les mesures
conservatoires, le Gouvernement islandais a présenté certaines proposi-
tions au Gouvernement du Royaume-Uni et a demandé «des réponses
positives sur deux points fondamentaux !».

Cette note s'inscrit dans une série de propositions et de contreproposi-
tions qui ont été échangées entre les deux gouvernements lorsqu'ils se
sont efforcés de mettre au point un arrangement provisoire acceptable
«qui ne s’appliquerait que jusqu’au moment où la Cour aurait rendu sa
décision sur la légalité de Paction envisagée par le Gouvernement islan-
dais ou jusqu’à ce que la question ait été résolue d’une autre manière » 2.

Il serait 4 mon avis erroné de considérer ces propositions et contre-
propositions, qui se rattachaient a l’évidence aux négociations en vue
d'un régime provisoire, comme éclairant la nature du différend initial
qui, en fait, s'était cristallisé par le dépôt de la requête.

20. Le peu d’empressement de l'Islande à envisager la notion de droits
préférentiels dans les eaux dont il s’agit s’est manifesté en des termes des
plus tranchants à la onzième réunion de la Commission des pêcheries de
l'Atlantique du nord-est à Londres, le 9 mai 1973. A propos de la question
de la mise en application de l’article 7, paragraphe 2 3, de la convention 4,
le compte rendu analytique de la deuxième séance indique notamment:

«Le représentant de l'Islande déclare qu’en raison de l'extension
des limites de pêche de l'Islande jusqu’à 50 milles et des activités de

1 Voir l’annexe 10 au mémoire sur le fond.

2 Mémoire sur le fond, par. 31.

3 «Des mesures destinées à réglementer la quantité totale des captures ou le volume
de l'effort de pêche au cours de n’importe quelle période, ainsi que toute mesure ayant
pour objet la conservation des stocks de poisson dans la zone de la convention, peuvent
être ajoutées aux mesures énumérées au paragraphe 1 du présent article sur une propo-
sition adoptée par une majorité des deux tiers au moins des délégations presentes et
prenant part au vote et ultérieurement acceptée par tous les Etats contractants confor-
mément a leurs procédures constitutionnelles respectives.»

4 La Convention de 1959 sur les pêcheries de l’Atlantique du nord-est.

173
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 173

certains pays à l’intérieur de ces limites, le Gouvernement islandais a
réexaminé la situation et a décidé d’ajourner la mise en application de
de Particle 7, paragraphe 2. Répondant à une question du Président,
le représentant de l'Islande dit qu’il n’est pas en mesure d’indiquer
à quel moment son gouvernement ratifiera les pouvoirs prévus à
l’article 7, paragraphe 2. Le Gourvernement islandais estime que les
Etats riverains sont au premier chef responsables de la gestion des
ressources maritimes au large de leurs côtes et qu’ils ont à cet égard
des droits prioritaires d’utilisation. Les contingentements de prises
semblent en contradiction avec ces droits et le problème sera posé
l’année prochaine à la Conférence sur le droit de la mer, seule assem-
blée qualifiée pour en discuter. L'Islande accepterait très difficilement
un système de contingentement des prises qui ne s’accorderait pas
avec sa politique en matière de limites de pêche. » (Les italiques sont
de nous.)

21. Autant que je puisse voir, l'Islande n’a pas revendiqué de droits
préférentiels dans la zone en question; d’autre part, le Royaume-Uni a
toujours été prêt à concéder de tels droits s’ils étaient invoqués pour des
raisons de conservation et dans des circonstances donnant lieu à une
limitation des prises. Il ne peut exister, me semble-t-il, de différend si les
Parties ne sont pas en désaccord sur un même point litigieux, ou si un
droit est reconnu. La Cour permanente de Justice internationale définit
un différend comme «un désaccord sur un point de droit ou de fait, une
contradiction, une opposition de thèses juridiques ou d'intérêts entre
deux personnes l». A mon sens, pour qu’il y ait différend, il doit appa-
raître clairement que la prétention de l’une des parties suscite P opposition
formelle de l'autre et il ne suffit pas que les intérêts des deux parties
semblent en confit.

22. La prétention nettement formulée et formellement contredite en
l'espèce, c'est que le droit international permet à l’Islande d'étendre sa
compétence exclusive en matière de pêcheries jusqu’à 50 milles à partir
des lignes de base autour de ses côtes; c’est pour statuer sur ce point que
la Cour s’est déclarée compétente.

23. La Cour, en l'espèce, tire sa compétence de la clause juridiction-
nelle de l’échange de notes de 1961. Je pense que les mots «en la matière»
figurant dans cette clause ne peuvent raisonnablement s'entendre comme
incluant les différends relatifs à la conservation, à la limitation des prises et
aux droits préférentiels (insusceptibles de délimitation unilatérale) parmi
les différends que les Parties sont convenues de soumettre à la Cour, et en
décidant que les Parties sont tenues de négocier sur ces questions, la Cour
me semble avoir outrepassé la compétence que lui confère l'échange de
notes et réglé un différend qui n'existe pas.

(Signé) Charles D. ONYEAMA.

1 CPJ. série À n° 2, p. 11.
174
